Citation Nr: 0406873	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  94-39 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a cardiovascular 
disorder based on aggravation.

3.  Entitlement to service connection for a skin disorder due 
to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The record reflects that the veteran had active duty service 
from January to July 1991, serving in the Southwest Asia 
Theater of Operations from February to June 1991. He also had 
additional National Guard service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 1993 and February 1994 rating 
decisions rendered by the San Juan, Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA), where 
the benefits sought on appeal were denied.

The Board remanded these issues in February 2001 for further 
development.  The Board also requested that the veteran 
clarify his request for a travel Board hearing to be held at 
the RO.  The RO subsequently scheduled a hearing set in April 
2001, but the veteran in a March 2001 handwritten statement 
canceled it.  The Board notes that the requested development 
has been completed, and the case has returned for appellate 
action.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  The veteran has developed a psychiatric disorder due in 
part to his service in Southwest Asia.

3.  The veteran's pre-existing cardiovascular disorder, 
diagnosed as left bundle branch blockage, increased in 
severity as a result of active service in Southwest Asia; the 
service increase in severity is not clearly and unmistakably 
shown to have been the result of natural progress.

4.  The veteran does not have a skin disorder based on the 
medical evidence of record.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

2.  A pre-existing cardiovascular disorder was aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. § 3.306 (2003).

3.  A skin disorder was not incurred in or aggravated by 
service either on a direct basis or as a result of 
undiagnosed illness. 38 U.S.C.A. § 1110 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  Among other things, it eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement the 
statutory changes).  

The Board acknowledges that review of the claims folder fails 
to reveal exact compliance with the VCAA notice requirements.  
That is, there is no specific letter from the RO to the 
veteran that sets forth the information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim or notice as to what information or 
evidence the veteran should provide and what information or 
evidence VA will attempt to obtain on his behalf.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This claim has been pending over ten years 
and, during that time, the RO has issued various letters to 
the veteran advising him of the exact information needed to 
conduct a search for this evidence.  Furthermore, the Board 
remanded the case in February 2001 and explained the VCAA to 
the veteran in that action.  In light of the findings below, 
there is no additional evidence, such as medical evidence, 
which the veteran could provide and which would aid in 
substantiating his claims.  38 U.S.C.A. § 5103(a).  
Accordingly, the Board finds that remanding the case in order 
to cure any defect in VCAA notice would only delay 
adjudication without any benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991) 

In addition, the Board observes that a recent decision by the 
U.S. Court of Appeals for Veterans Claims (Court) states that 
VCAA notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, the veteran's claims for service 
connection were received over ten years ago, before the 
enactment of the VCAA, such that providing notice of VCAA 
requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the veteran has received all possible notice 
of evidence that would aid in substantiating his appeal, as 
well as all required assistance, as discussed below, any 
failure to follow Pelegrini in this case results in no 
prejudice to the veteran and therefore constitutes harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(holding that the Court must take due account of the rule of 
prejudicial error when considering compliance with VCAA 
notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error").

With respect to the duty to assist, the Board observes that 
the claims folders contain some VA and private medical 
evidence, some of which was submitted by the veteran, as well 
as available service records and service medical records.  
The Board is convinced that all necessary and reasonable 
efforts have been made to obtain evidence to support the 
veteran's claim.  Therefore, it finds that the duty to assist 
is satisfied.  

II.  Facts

The veteran's service personnel records (including his DD 
Forms 214 and 215) indicate that he was activated from the 
National Guard in January 1991 and served in Southwest Asia 
from February to June 1991.  His military occupational 
special is listed as a military policeman.  

The veteran's National Guard records, dated prior to his 
active duty, indicate that he had a history of arterial 
hypertension.  There are no prior records documenting that 
the veteran had a diagnosed skin disorder, psychiatric 
disorder, or problem with alcohol.

The service medical records reveal that he was diagnosed with 
heart trouble due to left bundle branch block in January 
1991.  Over the next several months, service medical 
professionals wrote several limited duty profiles due to his 
heart disorder.  According to a February 1991 physical 
profile, the examiner concluded that the veteran was unfit 
for activation due to heart troubles.  In a March 1991 DA 
Form 3349, the veteran was found to be unfit for retention 
because he failed the over 40, Phase I evaluation due to left 
bundle branch block.

Although these service medical records indicate that the 
veteran had heart trouble in January 1991, additional records 
indicate that he was sent to service in Southwest Asia from 
February to June 1991.  

According to a May 1991 Southwest Asia Demobilization 
Redeployment examination, the veteran specifically reported 
that he did not have a rash, skin infection, or sores.  The 
veteran indicated in a May 1991 Report of Medical History 
that he experienced depression and/or excessive worry.

The May 1991 redeployment examination report is negative for 
findings of a heart, psychiatric, or skin disorder.  
According to a June 1991 service treatment record, the 
veteran complained of minor chest pain.

In October 1991, the veteran was hospitalized for 23 days by 
the VA Psychiatric Service.  According to the Discharge 
Summary, which was dictated in December 1991, the veteran was 
admitted for treatment for alcohol dependence, old mitral 
problems, and an adjustment disorder with mixed disturbance 
of emotions and conduct.  This was the first admission to the 
VA Psychiatric Service for the veteran.  By history, after 
returning from the Persian Gulf, the veteran had increased 
his alcohol intake and was irritable and aggressive with 
violent behavior against his wife.  It was noted by history 
that the VA Neurology Department saw the veteran in October 
1991.  The course of treatment was uneventful.  The veteran 
had explained that he had been involved directly with 
prisoners during the Persian Gulf crisis.  Upon his return, 
he had been in a state of confusion and had become upset when 
he discovered that his spouse allegedly spent all of their 
money while he was deployed.  He and his wife had marital 
problems.  The discharge examiner indicated that the veteran 
did not recognize his alcohol problems but was worried about 
his diagnosed heart disorder and agreed to accept any 
decisions made in that regard.  Appointments were made with 
the Alcohol Dependence Treatment Program and with Internal 
Medicine as an outpatient due to electrocardiogram (EKG) 
findings of left bundle branch block.   

VA examined the veteran in April 1992.  The examiner noted 
that the veteran had arterial hypertension, and that a 
service examiner found that the veteran had left bundle 
branch block.  The VA examiner diagnosed the veteran with 
arterial hypertension (recorded at 160/110, 156/112, and 
154/114); and left bundle branch block.  The findings with 
respect to the skin were negative for abnormality.

VA also performed a psychiatric examination of the veteran in 
April 1992.  The veteran complained of having an explosive 
temper since returning from the Persian Gulf, and he 
described dreams about events that had occurred there.  The 
veteran reported that he was a military policeman and was in 
charge of war prisoners.  The examiner diagnosed the veteran 
with an adjustment disorder and substance use disorder due to 
alcohol abuse.

In November 1992, the veteran was diagnosed with coronary 
artery disease.

According to a VA discharge summary, the veteran was 
hospitalized from January to February 1993 and was diagnosed 
with alcohol dependence, in remission, and generalized 
anxiety disorder.  The VA examiner noted that the veteran was 
admitted for detoxification of alcohol and treatment of 
anxiety, not otherwise specified (NOS), which were connected 
to his service in the Persian Gulf.

In March 1993, the National Guard determined that the veteran 
was not fit for retention due to coronary artery disease.

In a December 1994 examination report, a VA examiner 
diagnosed the veteran with an anxiety disorder NOS with some 
depressive features.

In February 1995, the veteran and his wife (E.S.C.) appeared 
before a hearing officer at the RO.  The veteran testified 
that he was diagnosed with arterial hypertension and left 
bundle block prior to being activated in January 1991, and he 
did not contend otherwise.  Instead, the veteran contended 
that he was mistakenly sent to the Persian Gulf because the 
service medical records from January through March 1991 
clearly showed that a military physician determined that he 
should not be on active duty due to a heart disorder.  With 
respect to his claimed psychiatric disorder, the veteran 
maintained that, since returning from the Persian Gulf, 
everything bothered him.  He reported that he drank alcohol 
to self-medicate himself.  The veteran asserted that the 
problem was the feelings he had after returning from the Gulf 
and not alcohol.  VA had prescribed him Xanax, Valium, 
Librium and Isordil to tranquilize his nerves.  He testified 
that he did seek treatment for his nerves until after he 
returned from the Persian Gulf.  With respect to a skin 
condition, the veteran testified that he did not have a skin 
problem until after he returned from the Persian Gulf and was 
discharged from service.  He contended that it was due to 
undiagnosed illness in Southwest Asia.

The veteran's spouse testified that the veteran's personality 
changed after he returned from the Persian Gulf, and he began 
to drink frequently.  She confirmed that the veteran 
essentially isolated himself from others by locking himself 
in a room.  She maintained that, with her help, he no longer 
drank to excess like he did after returning from the Persian 
Gulf.  She was not aware if the veteran was diagnosed with a 
nervous disorder prior to his service.    

According to private psychiatric records dated since the mid-
1990s, the veteran has been diagnosed with schizophrenia, 
considered due to his service in the Persian Gulf.  

In July 1999, a board of VA psychiatrists, including the 
psychiatrist who examined the veteran in December 1994, 
reviewed the evidence of record and interviewed the veteran.  
By history, the psychiatrists reported that in 1991 the 
veteran was diagnosed with alcohol dependence, old marital 
conflicts and adjustment disorder with mixed emotional and 
behavioral disturbances.  In April 1992, the veteran was 
diagnosed with adjustment disorder and substance use disorder 
due to alcohol abuse.  These were the first diagnoses made in 
this veteran's case.  In subsequent hospitalizations, the 
psychiatrists noted that the veteran was hospitalized in 
September 1992, which included a diagnosis of chronic 
ethanolism.  The veteran was examined in December 1994 by one 
of the psychiatrists on this panel.  At that time, the 
December 1994 psychiatrist diagnosed the veteran with alcohol 
dependence in apparent remission, by history, and anxiety 
disorder NOS with some depressive features.  The examiners 
noted that it was worthwhile to mention that the diagnosis of 
adjustment disorder, according to the DSM-IV criteria had a 
certain time limit in which it could be made.  After that 
time expires, if the disorder is still manifesting itself 
then the diagnosis is changed either to an anxiety disorder 
or depressive disorder depending on the symptoms.  According 
to this report, a diagnosis of anxiety disorder was made in 
1994 for that reason.  This is also why the veteran was 
diagnosed in 1993 with generalized anxiety disorder by the VA 
Psychiatry Service.  

The board of psychiatrists wrote that, in its opinion, the 
veteran did not have schizophrenia as described in the 
veteran's private psychiatric records.  In addition, the 
veteran did not have any symptoms of a psychotic disorder nor 
had he ever shown to have any in his different 
hospitalizations and interventions at the VA Hospital.  The 
diagnosis in 1991 was made in part due to the veteran's 
marital problems.  Based on their review, the VA 
psychiatrists diagnosed the veteran with dysthymia.

VA examined the veteran in October 2002.  According to the 
cardiologic report, after noting that the available medical 
evidence of record had been reviewed, the examiner opined 
that the veteran's heart condition began before service and 
there was no evidence of an increase in severity beyond the 
normal progression of the condition during active service.

The October 2002 VA psychiatric examiner determined that the 
veteran's neuropsychiatric condition that was present and 
diagnosed since 1991 was due to his heavy alcoholism after 
service in the Persian Gulf War, which was allegedly in 
remission.  The examiner added that, after the detoxification 
hospitalization in October 1991, the veteran continued 
working until 1995 when his cardiac disorder forced him to 
stop.  The veteran also continued his service in the National 
Guard until retiring in 1993.  The examiner noted that the 
record was negative for any psychiatric symptoms, complaints, 
treatment, or evaluation during service.  The examiner 
concluded that the veteran did not have a mental disorder 
that was due to, or aggravated by service, and that the 
veteran's alcohol use was due to his own willful act.

III.  Service connection

A.  Direct and presumptive service connection.

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2003).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such diseases during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2003). With respect 
to a psychosis, service connection may be granted if such 
disability was manifest to a degree of 10 percent or more 
within one year after service discharge.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

B.  Service connection based on aggravation of a preexisting 
disorder.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.   Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
C.F.R. § 3.304(b) (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2002).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2003).


C.  Service connection due to undiagnosed illness.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446. That 
statute, in part, added a new section 1117 to Title 38, 
United States Code. Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid. In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia Theater of operations 
during the Gulf War. In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001. This extension of the presumptive period was adopted as 
a final rule in March 1998, and on October 21, 1998, Public 
Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule that 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006. This interim rule 
became effective November 9, 2001.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001." This 
legislation amended various provisions of 38 U.S.C. §§ 1117, 
1118, including a complete revision of § 1117(a), which now 
provides as follows:

(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest- (A) during 
service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 percent or more 
during the presumptive period prescribed under 
subsection (b).

(2) For purposes of this subsection, the term 
'qualifying chronic disability' means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): (A) An undiagnosed 
illness. (B) A medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms. (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following: (1) 
Fatigue. (2) Unexplained rashes or other dermatological 
signs or symptoms. (3) Headache. (4) Muscle pain. (5) 
Joint pain. (6) Neurological signs and symptoms. (7) 
Neuropsychological signs or symptoms. (8) Signs or 
symptoms involving the upper or lower respiratory 
system. (9) Sleep disturbances. (10) Gastrointestinal 
signs or symptoms. (11) Cardiovascular signs or 
symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness. The effective date 
of all of the cited amendments is March 1, 2002. See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (codified at 38 C.F.R. § 
3.317(a)(1)(i) (2002)).

In June 2003, 38 C.F.R. § 3.317 was amended to reflect the 
changes in § 1117.  In pertinent part, the changes expanded 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  See 68 Fed. Reg. 34539, 34540 
(2003) (to be codified at 38 C.F.R. § 3.17).

Regulation 38 C.F.R. § 3.317 was also amended to expand the 
definition of "qualifying chronic disability" to include a 
"medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms." 
This rulemaking was meant to clarify this category of 
illnesses by defining the term "medically unexplained chronic 
multisymptom illness" in new § 3.317(a)(2)(ii) to mean "a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities." Also, "Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained."  See 68 Fed. Reg. 34539, 34540 (2003) (to be 
codified at 38 C.F.R. § 3.17).

IV.  Psychiatric disorder

Based on a review of the evidence of record, the Board finds 
that service connection for a psychiatric disorder is 
warranted.  The veteran contends that he developed a 
psychiatric disorder during service in Southwest Asia while 
he served on active duty.  

The veteran indicated in a May 1991 Report of Medical History 
that he experienced depression and/or excessive worry.  In 
September 1991, less than three months after discharge, the 
veteran filed a claim for service connection for a 
psychiatric disorder, claimed as a nervous condition.  VA 
hospitalized the veteran in October 1991 for 23 days.  He was 
treated for alcohol dependence, old mitral problems, and an 
adjustment disorder with mixed disturbance of emotions and 
conduct.  

According to a VA Psychiatry Service discharge summary, the 
veteran was hospitalized from January to February 1993 and 
was diagnosed with alcohol dependence, in remission, and 
generalized anxiety disorder.  The VA examiner noted that the 
veteran was admitted for detoxification of alcohol and 
treatment of anxiety, not otherwise specified (NOS), which 
were connected to his service in the Persian Gulf.

In a December 1994 examination report, a VA examiner 
diagnosed the veteran with an anxiety disorder NOS with some 
depressive features.

In July 1999, a board of VA psychiatrists, including the 
psychiatrist who examined the veteran in December 1994, 
reviewed the evidence of record and interviewed the veteran.  
The examiners noted that it was worthwhile to mention that 
the diagnosis of adjustment disorder in December 1992, 
according to the DSM-IV criteria, had a certain time limit in 
which it could be made.  After that time expires, if the 
disorder is still manifesting itself then the diagnosis is 
changed either to an anxiety disorder or depressive disorder 
depending on the symptoms.  The examiners explained that this 
happened in this case and that is why a diagnosis of anxiety 
disorder was made in 1994, and why the veteran was diagnosed 
in 1993 with generalized anxiety disorder by the VA 
Psychiatry Service.  

The veteran's private psychiatric records have consistently 
shown that the veteran was diagnosed with schizophrenia due 
to his service in the Persian Gulf.

Based on a review of the record, the Board finds that there 
is no evidence prior or during service that the veteran was 
diagnosed with a psychiatric disorder or alcohol abuse.  The 
veteran indicated, however, in a May 1991 Report of Medical 
History that he experienced depression and/or excessive 
worry.  Within four months of being discharged, VA 
hospitalized the veteran for 23 days with a diagnosis of 
alcohol abuse and an adjustment disorder.  The veteran 
continued to be diagnosed with an adjustment disorder until 
February 1993 when he was diagnosed with a generalized 
anxiety disorder.  Subsequent VA examination reports have 
corroborated and clarified the diagnosis of a generalized 
anxiety disorder.  Finally, the veteran's private psychiatric 
records indicate that the veteran has had a psychiatric 
disorder, diagnosed as schizophrenia, since the veteran's 
active duty service in the Persian Gulf.  When considered as 
a whole, this evidence shows that upon discharge from service 
in June 1991, the veteran developed a psychiatric disorder, 
diagnosed at different times during the appeal as an 
adjustment disorder, anxiety disorder, dysthymia, and 
schizophrenia.  

The Board finds the foregoing evidence in favor of the 
veteran's claim compelling based on the continuity of 
symptomatology since discharge from service, and there is no 
competent evidence of record contravening the February 1993 
VA Psychiatric Service's finding linking the generalized 
anxiety disorder to service in Southwest Asia.  The Board is 
not competent to render medical determinations that are not 
solidly grounded in the record.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991). 

In summary, the veteran has consistently claimed that he 
began having a psychiatric disorder as a result of service in 
Southwest Asia.  He and his spouse testified to this in 
February 1995.  

The Board has considered the October 2002 VA psychiatric 
examination report in which the VA examiner opined that the 
veteran's current psychiatric disorder was not due to active 
service.  The Board finds that this October 2002 opinion, in 
comparison with the evidence discussed above, lacks probative 
weight.  The VA examiner did not support the opinion by 
adequately addressing the continuity of symptomatology prior 
and after the veteran's active service.  The VA examiner did 
not address the veteran's May 1991 Report of Medical History 
that he experienced depression and/or excessive worry.  This 
was prior to the veteran's discharge in June 1991.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102 (2003).  Accordingly, after reviewing the file and 
considering all of the evidence of record, the Board 
concludes that entitlement to service connection for a 
psychiatric disorder is warranted.

V.  Aggravation of a preexisting cardiovascular disorder

The veteran concedes that the left bundle branch blockage 
existed prior to service.  Therefore, the Board finds that 
the left bundle branch blockage existed prior to service.  38 
C.F.R. § 3.304(b).

The Board must now determine whether the veteran's 
preexisting disorder was permanently worsened by his active 
duty service.

The medical history is confusing with respect to the 
veteran's claimed heart disorder.  When he was activated for 
duty in January 1991, the medical evidence shows that service 
examiners diagnosed him with a left bundle branch blockage in 
January 1991, and was placed on a limited duty profile.  
Nevertheless, the veteran's personnel records document that 
he served in Southwest Asia from February to June 1991.  
Several months after discharge, the veteran was hospitalized 
and noted to have heart trouble.  He continued to be treated 
for cardiovascular problems until several years later when he 
underwent surgery. 

In April 1992, within a year of discharge, VA recorded 
elevated blood pressure readings as 160/110, 156/112, and 
154/114.  In addition, the veteran continued to be treated 
for the preexisting left bundle branch blockage.

The veteran testified before a hearing officer in February 
1995 that he was diagnosed with the left bundle branch 
blockage prior to being activated to service.  He recalls 
being examined when he was activated in January 1991 and told 
that he was not fit for active duty as a result of the left 
bundle branch blockage.  Nevertheless, he was ordered to 
Southwest Asia to perform his duty as a military policeman, 
which is documented in the veteran's service records.  The 
veteran's May 1991 service redeployment examination report is 
negative for findings of a cardiovascular disorder.

The Board finds that the veteran's preexisting cardiovascular 
disorder, diagnosed as a left bundle blockage, was aggravated 
by his active duty service in Southwest Asia.  In documents 
dated in February and March 1991, service physicians 
determined that the veteran was unfit for duty due to 
abnormal test results and left bundle branch blockage of the 
veteran's heart, yet, he served in Southwest Asia from 
February to June 1991 as a military policeman.  There is no 
evidence that the veteran failed to perform his duty while 
stationed in Southwest Asia.  Within four-months of 
discharge, the veteran was hospitalized and treated for 
complaints related to his diagnosed heart disorder and other 
problems.  

The veteran served in the National Guard for over 15 years 
before being activated in January 1991.  While the National 
Guard records show by history that the veteran was diagnosed 
with arterial hypertension, it did not prevent him from 
serving in the National Guard.  This tends to show that the 
veteran's heart disorder increased in severity after he 
returned from active duty.  While diagnosed with left bundle 
branch blockage, which should have made him unfit for duty, 
the veteran served in hostile conditions in Southwest Asia.  
He testified that he experienced problems during service, but 
he did not seek treatment.  Within months after discharge, 
the veteran was being routinely treated for his 
cardiovascular disorder and hypertension.  Within two years, 
the National Guard determined that the veteran was unfit for 
duty as a result of his heart disorder, and he was 
discharged.

The Board has considered the October 2002 VA cardiologic 
examination report in which the VA examiner opined that the 
veteran's preexisting left bundle branch blockage did not 
increase in severity beyond the normal progression of the 
condition during active service.  The Board finds that this 
October 2002 opinion, in comparison with the evidence 
discussed above, lacks probative weight.  The VA examiner did 
not support the opinion by adequately addressing the severity 
of the left bundle branch blockage that was noted in the 
service medical records, the type of duty the veteran 
performed while in Southwest Asia, and the continuous 
treatment for the disorder after discharge.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102 (2003).  Accordingly, after reviewing the file and 
considering all of the evidence of record, the Board 
concludes that entitlement to service connection for 
aggravation of a preexisting heart disorder, diagnosed as 
left bundle branch blockage, is warranted.

VI.  Skin disorder

The Board finds that service connection is not warranted for 
a skin disorder.  The veteran maintains that he developed 
this problem as a result of his service in Southwest Asia.  

The service and post-service medical records are negative for 
findings of a skin disorder.  The veteran testified in April 
1995 that he did not experience skin problems during service, 
but he felt that his claimed post-service skin problems were 
due to service in the Persian Gulf.  Although this claim has 
been pending over ten years, the medical evidence is negative 
for findings of a skin disorder.  

The veteran contends that service connection should be 
granted for a skin disorder.  However, the record 
demonstrates that no skin disorder was found in service or on 
separation from service.  Moreover, on numerous VA and 
private treatment records and examination reports after the 
veteran's separation from service, there was no showing that 
the veteran had a skin disorder.  In short, no medical or 
other competent evidence showing that he currently has a skin 
disorder has been presented.  Rabideau v. Derwiniski, 2 Vet. 
App. 141, 143 (1992).

The only evidence the veteran has offered in support of his 
claim is comprised of his own unsubstantiated contentions and 
testimony.  While the veteran is certainly capable of 
providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).  The same is true for the statements provided by the 
veteran's spouse and other lay people.

Accordingly, given that the evidence of record fails to show 
a confirmed diagnosis of a skin disorder, the Board finds 
that the veteran's claim for a skin disorder, including due 
to undiagnosed illness, is denied.


ORDER

Service connection for an acquired psychiatric disorder and a 
cardiovascular disorder is granted.

Service connection for a skin disorder is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



